Execution Copy

(Bluegreen to Depositor – Initial Timeshare Loans and Subsequent Timeshare
Loans)

PURCHASE AND CONTRIBUTION AGREEMENT

 

This PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”), dated as of August
15, 2012, is by and among Bluegreen Corporation, a Massachusetts corporation
(“Bluegreen” or a “Seller”) and BRFC 2012-A LLC, a Delaware limited liability
company (the “Depositor”) and their respective permitted successors and assigns.

W I T N E S S E T H:

 

WHEREAS, on the Closing Date, the Depositor, as seller, intends to enter into
that certain Sale Agreement dated as of August 15, 2012 (the “Sale Agreement”),
by and between the Depositor and BXG Receivables Note Trust 2012-A, a Delaware
statutory trust (the “Issuer”) pursuant to which the Depositor intends to sell
to the Issuer the timeshare loans acquired pursuant to the terms of this
Agreement and certain other timeshare loans acquired by the Depositor pursuant
to a transfer agreement, dated as of August 15, 2012, by and among the
Depositor, Bluegreen and BXG Timeshare Trust I from time to time pursuant to the
terms thereof;

WHEREAS, on the Closing Date, Bluegreen intends to enter into that certain
Indenture dated as of August 15, 2012 (the “Indenture”), by and among the
Issuer, Bluegreen, as servicer (in such capacity, the “Servicer”), Vacation
Trust, Inc., a Florida corporation, as club trustee (the “Club Trustee”),
Concord Servicing Corporation, as backup servicer, and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”), paying agent and
custodian, whereby the Issuer will pledge the Trust Estate (as defined in the
Indenture) to the Indenture Trustee to secure the Issuer’s 2.66% Timeshare
Loan-Backed Notes, Series 2012-A, Class A and 3.99% Timeshare Loan-Backed Notes,
Series 2012-A, Class B (collectively, the “Notes”);

WHEREAS, (A) on the Closing Date (i) the Seller desires to sell, and the
Depositor desires to purchase Timeshare Loans originated by the Seller or an
Affiliate thereof (the “Initial Timeshare Loans”) and (ii) Bluegreen, as the
sole member of the Depositor, desires to make a contribution of capital pursuant
to the terms hereof and (B) on each Transfer Date during the Prefunding Period
(i) the Seller desires to sell, and the Depositor desires to purchase Timeshare
Loans originated by the Seller or an Affiliate thereof (the “Subsequent
Timeshare Loans”) and (ii) Bluegreen, as the sole member of the Depositor,
desires to make a contribution of capital pursuant to the terms hereof;

WHEREAS, pursuant to the terms of (i) the Sale Agreement, the Depositor shall
sell to the Issuer the Initial Timeshare Loans on the Closing Date and any
Subsequent Timeshare Loans acquired from the Seller and (ii) the Indenture, the
Issuer shall pledge the Initial Timeshare Loans and the Subsequent Timeshare
Loans, as part of the Trust Estate, to the Indenture Trustee to secure the
Notes;



1

 

WHEREAS, the Seller may, and in certain circumstances will be required, to cure,
repurchase or substitute and provide one or more Qualified Substitute Timeshare
Loans for an Initial Timeshare Loan or a Subsequent Timeshare Loan that is a
Defective Timeshare Loan, previously sold to the Depositor hereunder and pledged
to the Indenture Trustee pursuant to the Indenture; and

WHEREAS, the Depositor may, at the direction of the Seller, be required to
exercise the Seller’s option to purchase or replace Timeshare Loans that become
subject to an Upgrade or Defaulted Timeshare Loans previously sold to the Issuer
and pledged to the Indenture Trustee pursuant to the Indenture.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:

SECTION 1.      Definitions; Interpretation. Capitalized terms used but not
defined herein shall have the meanings specified in “Standard Definitions”
attached as Annex A to the Indenture.

SECTION 2.      Acquisition of Timeshare Loans and Contribution of Capital to
the Depositor.

(a)                Timeshare Loans and Contribution of Capital. On the Closing
Date (with respect to the Initial Timeshare Loans) and on each Transfer Date
during the Prefunding Period (with respect to the Subsequent Timeshare Loans),
the Seller hereby agrees to (x) sell in part and contribute in part to the
Depositor in return for the Timeshare Loan Acquisition Price for each Timeshare
Loan to be sold on the Closing Date or such Transfer Date, as applicable, to be
paid in part in cash and in part as an increase in its equity ownership of the
Depositor and (y) transfer, assign, sell and grant to the Depositor, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
the Seller’s right, title and interest in and to (i) any Timeshare Loans listed
on Schedule III hereto or the related Subsequent Transfer Notice, as applicable,
(ii) the Receivables in respect of such Timeshare Loans due after the related
Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any rights
as developer or declarant under the Timeshare Declaration, the Timeshare Program
Consumer Documents or the Timeshare Program Governing Documents), (iv) all
Related Security in respect of each such Timeshare Loan and (v) all income,
payments, proceeds and other benefits and rights related to any of the foregoing
(the property in clauses (i)-(v), being the “Assets”). Upon such contribution,
sale and transfer, the ownership of each Timeshare Loan and all collections
allocable to principal and interest thereon after the related Cut-Off Date and
all other property interests or rights conveyed pursuant to and referenced in
this Section 2(a) shall immediately vest in the Depositor, its successors and
assigns. The Seller shall not take any action inconsistent with such ownership
nor claim any ownership interest in any Timeshare Loan for any purpose
whatsoever other than for federal and state income tax reporting, if applicable.
The parties to this Agreement hereby acknowledge that the “credit risk” of the
Timeshare Loans conveyed hereunder shall be borne by the Depositor and its
subsequent assignees.



2

 

(b)               Delivery of Timeshare Loan Documents. In connection with the
contribution, sale, transfer, assignment and conveyance of any Timeshare Loan
hereunder, the Seller hereby agrees to deliver or cause to be delivered, on or
by the Closing Date (with respect to any Initial Timeshare Loan), at least five
Business Days prior to each Transfer Date during the Prefunding Period (with
respect to any Subsequent Timeshare Loan) and on or within five Business Days
from each Transfer Date (with respect to any Qualified Substitute Timeshare
Loan), as applicable, to the Custodian all related Timeshare Loan Files and to
the Servicer all related Timeshare Loan Servicing Files.

(c)                Collections. The Seller shall deposit or cause to be
deposited all collections in respect of the Initial Timeshare Loans, the
Subsequent Timeshare Loans and the Qualified Substitute Timeshare Loans
(collectively, the “Timeshare Loans”) received by the Seller or its Affiliates
after the related Cut-Off Date in the Lockbox Account and, with respect to
Credit Card Timeshare Loans, direct each applicable credit card vendor to
deposit all payments in respect of such Credit Card Timeshare Loans to the
Credit Card Account (net of the Servicer Credit Card Processing Costs).

(d)               Limitation of Liability. Neither the Depositor nor any
subsequent assignee of the Depositor shall have any obligation or liability with
respect to any Timeshare Loan nor shall the Depositor or any subsequent assignee
have any liability to any Obligor in respect of any Timeshare Loan. No such
obligation or liability is intended to be assumed by the Depositor or any
subsequent assignee herewith and any such liability is hereby expressly
disclaimed.

SECTION 3.      Intended Characterization; Grant of Security Interest. It is the
intention of the parties hereto that each transfer of the Timeshare Loans to be
made pursuant to the terms hereof shall constitute a sale, in part, and a
capital contribution, in part, by the Seller to the Depositor and not a loan
secured by the Timeshare Loans. In the event, however, that a court of competent
jurisdiction were to hold that any such transfer constitutes a loan and not a
sale and contribution, it is the intention of the parties hereto that the Seller
shall be deemed to have granted to the Depositor as of the date hereof a first
priority perfected security interest in all of the Seller’s right, title and
interest in, to and under the Assets and the QSTL Assets (as hereinafter
defined) specified in Section 2(a) and Section 6(f) hereof, respectively, and
the proceeds thereof and that with respect to such transfer, this Agreement
shall constitute a security agreement under applicable law. In the event of the
characterization of any such transfer as a loan, the amount of interest payable
or paid with respect to such loan under the terms of this Agreement shall be
limited to an amount which shall not exceed the maximum non-usurious rate of
interest allowed by the applicable state law or any applicable law of the United
States permitting a higher maximum non-usurious rate that preempts such
applicable state law, which could lawfully be contracted for, charged or
received (the “Highest Lawful Rate”). In the event any payment of interest on
any such loan exceeds the Highest Lawful Rate, the parties hereto stipulate that
(a) to the extent possible given the term of such loan, such excess amount
previously paid or to be paid with respect to such loan be applied to reduce the
principal balance of such loan, and the provisions thereof immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for thereunder and (b) to the extent that the reduction of the principal
balance of, and the amounts collectible under, such loan and the reformation of
the provisions thereof described in the immediately preceding clause (a) is not
possible given the term of such loan, such excess amount will be deemed to have
been paid with respect to such loan as a result of an error and upon discovery
of such error or upon notice thereof by any party hereto such amount shall be
refunded by the recipient thereof.



3

 

The characterization of the Seller as “debtor” and the Depositor as “secured
party” in any such security agreement and any related financing statements
required hereunder is solely for protective purposes and shall in no way be
construed as being contrary to the intent of the parties that this transaction
be treated as a sale and contribution to the Depositor of the Seller’s entire
right, title and interest in and to the Assets and the QSTL Assets.

Each of the Seller, the Club, the Club Trustee and any of their Affiliates
hereby agrees to make the appropriate entries in its general accounting records
to indicate that the Timeshare Loans have been transferred to the Depositor and
its subsequent assignees.

SECTION 4.      Conditions Precedent to Acquisition of Timeshare Loans by the
Depositor. The obligations of the Depositor to purchase any Timeshare Loans
hereunder shall be subject to the satisfaction of the following conditions:

(a)                On the Closing Date, with respect to the Initial Timeshare
Loans, and on each Transfer Date, with respect to each Subsequent Timeshare Loan
or any Qualified Substitute Timeshare Loan replacing a Timeshare Loan, all
representations and warranties of the Seller contained in Section 5(a) hereof
shall be true and correct on such date as if made on such date, and all
representations and warranties as to the Timeshare Loans contained in Section
5(b) hereof and all information provided in the Schedule of Timeshare Loans in
respect of each such Timeshare Loan conveyed on the Closing Date or such
Transfer Date, as applicable, shall be true and correct on such date.

(b)               On or prior to the Closing Date or a Transfer Date (or, with
respect to Qualified Substitute Timeshare Loans, as provided for in Section 6(g)
hereof), as applicable, the Seller shall have delivered or shall have caused the
delivery of (i) the related Timeshare Loan Files to the Custodian and the
Custodian shall have delivered a Custodian’s Certification therefor pursuant to
the Custodial Agreement and (ii) the Timeshare Loan Servicing Files to the
Servicer.

(c)                The Seller shall have delivered or caused to be delivered all
other information theretofore required or reasonably requested by the Depositor
to be delivered by the Seller or performed or caused to be performed all other
obligations required to be performed as of the Closing Date or Transfer Date, as
the case may be, including all filings, recordings and/or registrations as may
be necessary in the reasonable opinion of the Depositor, the Issuer or the
Indenture Trustee to establish and preserve the right, title and interest of the
Depositor, the Issuer or the Indenture Trustee, as the case may be, in the
related Timeshare Loans.

(d)               On or before the Closing Date and on each Transfer Date, the
Transaction Documents shall be in full force and effect.



4

 

(e)                With respect to the Initial Timeshare Loans, the Notes shall
be issued and sold on the Closing Date, and the Issuer and the Depositor shall
receive the full consideration due it upon the issuance of the Notes, and the
Issuer and the Depositor shall have applied their respective consideration to
the extent necessary, to pay the Timeshare Loan Acquisition Price for each
Initial Timeshare Loan.

(f)                With respect to the Subsequent Timeshare Loans, the Depositor
shall apply funds received from the Issuer withdrawn from the Prefunding
Account, to the extent necessary, to pay the Seller the Timeshare Loan
Acquisition Price for each Subsequent Timeshare Loan.

(g)               Each Timeshare Loan conveyed on the Closing Date or a Transfer
Date shall be an Eligible Timeshare Loan and each of the conditions herein and
in the Indenture for the purchases of Initial Timeshare Loans and Subsequent
Timeshare Loans shall have been satisfied.

(h)               Each Qualified Substitute Timeshare Loan replacing a Timeshare
Loan shall satisfy each of the criteria specified in the definition of
“Qualified Substitute Timeshare Loan” and each of the conditions herein and in
the Indenture for substitution of Timeshare Loans shall have been satisfied.

(i)                 The Depositor shall have received such other certificates
and opinions as it shall reasonably request.

SECTION 5.      Representations and Warranties and Certain Covenants of the
Seller.

(a)                The Seller represents and warrants to the Depositor and the
Indenture Trustee for the benefit of the Noteholders, on the Closing Date and on
each Transfer Date (with respect to any Subsequent Timeshare Loans or Qualified
Substitute Timeshare Loans transferred on such Transfer Date) as follows:

(i)                 Due Incorporation; Valid Existence; Good Standing. It is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation; and is duly qualified to do business
as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement makes such qualification
necessary, except where the failure to be so qualified will not have a material
adverse effect on its business or its ability to perform its obligations under
this Agreement or any other Transaction Document to which it is a party or under
the transactions contemplated hereunder or thereunder or the validity or
enforceability of any Timeshare Loans.

(ii)               Possession of Licenses, Certificates, Franchises and Permits.
It holds, and at all times during the term of this Agreement will hold, all
material licenses, certificates, franchises and permits from all governmental
authorities necessary for the conduct of its business, and has received no
notice of proceedings relating to the revocation of any such license,
certificate, franchise or permit, which singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect its ability to perform its obligations under this Agreement or
any other Transaction Document to which it is a party or under the transactions
contemplated hereunder or thereunder or the validity or enforceability of any
Timeshare Loans.



5

 

(iii)             Corporate Authority and Power. It has, and at all times during
the term of this Agreement will have, all requisite corporate power and
authority to own its properties, to conduct its business, to execute and deliver
this Agreement and all documents and transactions contemplated hereunder and to
perform all of its obligations under this Agreement and any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder. It has all requisite corporate power and authority to acquire,
own, transfer and convey Timeshare Loans to the Depositor.

(iv)             Authorization, Execution and Delivery Valid and Binding. This
Agreement and all other Transaction Documents and instruments required or
contemplated hereby to be executed and delivered by it have been duly
authorized, executed and delivered by it and, assuming the due execution and
delivery by, the other party or parties hereto and thereto, constitute legal,
valid and binding agreements enforceable against it in accordance with their
respective terms subject, as to enforceability, to bankruptcy, insolvency,
reorganization, liquidation, dissolution, moratorium and other similar
applicable laws affecting the enforceability of creditors’ rights generally
applicable in the event of the bankruptcy, insolvency, reorganization,
liquidation or dissolution, as applicable, of it and to general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law. This Agreement constitutes a valid transfer of
its interest in the Timeshare Loans to the Depositor or, in the event of the
characterization of any such transfer as a loan, the valid creation of a first
priority perfected security interest in such Timeshare Loans in favor of the
Depositor.

(v)               No Violation of Law, Rule, Regulation, etc. The execution,
delivery and performance by it of this Agreement and any other Transaction
Document to which it is a party do not and will not (A) violate any of the
provisions of its articles of incorporation or bylaws, (B) violate any provision
of any law, governmental rule or regulation currently in effect applicable to it
or its properties or by which the Seller or its properties may be bound or
affected, including, without limitation, any bulk transfer laws, where such
violation would have a material adverse effect on its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans, (C) violate any judgment,
decree, writ, injunction, award, determination or order currently in effect
applicable to it or its properties or by which it or its properties are bound or
affected, where such violation would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other Transaction
Document to which it is a party or under the transactions contemplated hereunder
or thereunder or the validity or enforceability of any Timeshare Loans, (D)
conflict with, or result in a breach of, or constitute a default under, any of
the provisions of any indenture, mortgage, deed of trust, contract or other
instrument to which it is a party or by which it is bound where such violation
would have a material adverse effect on its ability to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
under the transactions contemplated hereunder or thereunder or the validity or
enforceability of Timeshare Loans or (E) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any such indenture,
mortgage, deed of trust, contract or other instrument.



6

 

(vi)             Governmental Consent. No consent, approval, order or
authorization of, and no filing with or notice to, any court or other
Governmental Authority in respect of the Seller is required which has not been
obtained in connection with the authorization, execution, delivery or
performance by it of this Agreement or any of the other Transaction Documents to
which it is a party or under the transactions contemplated hereunder or
thereunder, including, without limitation, the transfer of Timeshare Loans and
the creation of the security interest of the Depositor therein pursuant to
Section 3 hereof.

(vii)           Defaults. It is not in default under any material agreement,
contract, instrument or indenture to which it is a party or by which it or its
properties is or are bound, or with respect to any order of any court,
administrative agency, arbitrator or governmental body, in each case, which
would have a material adverse effect on the transactions contemplated hereunder
or on its business, operations, financial condition or assets, and no event has
occurred which with notice or lapse of time or both would constitute such a
default with respect to any such agreement, contract, instrument or indenture,
or with respect to any such order of any court, administrative agency,
arbitrator or governmental body.

(viii)         Insolvency. It is solvent and will not be rendered insolvent by
the transfer of any Timeshare Loans hereunder. On and after the Closing Date, it
will not engage in any business or transaction the result of which would cause
the property remaining with it to constitute an unreasonably small amount of
capital.

(ix)             Pending Litigation or Other Proceedings. Other than as
described on Schedule 5 attached hereto, as of the Closing Date, there is no
pending or, to its Knowledge, threatened action, suit, proceeding or
investigation before any court, administrative agency, arbitrator or
governmental body against or affecting it which, if decided adversely, would
materially and adversely affect (A) its condition (financial or otherwise),
business or operations, (B) its ability to perform its obligations under, or the
validity or enforceability of, this Agreement or any other documents or
transactions contemplated under this Agreement, (C) any Timeshare Loan or title
of any Obligor to any related Timeshare Property pursuant to the applicable
Owner Beneficiary Agreement or (D) the Depositor’s or any of its assigns’
ability to foreclose or otherwise enforce the liens of the Mortgage Notes and
the rights of the Obligors to use and occupy the related Timeshare Properties
pursuant to the applicable Owner Beneficiary Agreement.

(x)               Information. No document, certificate or report furnished or
required to be furnished by or on behalf of it pursuant to this Agreement, in
its capacity as Seller, contains or will contain when furnished any untrue
statement of a material fact or fails or will fail to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which it was made. There are no facts known to it
which, individually or in the aggregate, materially adversely affect, or which
(aside from general economic trends) may reasonably be expected to materially
adversely affect in the future, the financial condition or assets or its
business, or which may impair the ability of it to perform its obligations under
this Agreement, which have not been disclosed herein or therein or in the
certificates and other documents furnished to the Depositor by or on behalf of
it specifically for use in connection with the transactions contemplated hereby
or thereby.



7

 

(xi)             Foreign Tax Liability. It is not aware of any Obligor under a
Timeshare Loan who has withheld any portion of payments due under such Timeshare
Loan because of the requirements of a foreign taxing authority, and no foreign
taxing authority has contacted it concerning a withholding or other foreign tax
liability.

(xii)           Employee Benefit Plan Liability. As of the Closing Date and as
of each Transfer Date, as applicable, (A) with respect to plan years beginning
before January 1, 2008, neither Bluegreen nor any of its Commonly Controlled
Affiliates incurred any “accumulated funding deficiency” (as such term was
defined under ERISA and the Code for such years), whether or not waived, with
respect to any Employee Pension Benefit Plan (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect (as
defined below), and, to Bluegreen’s Knowledge, for any such year, no event has
occurred or circumstance exists that resulted or may result in any accumulated
funding deficiency of any such plan that either individually or in the aggregate
could Cause a Material Adverse Effect; (B) with respect to plan years beginning
after December 31, 2007, neither Bluegreen nor any of its Commonly Controlled
Affiliates has any unpaid “minimum required contribution” (as such term is
defined under ERISA and the Code) with respect to any Employee Pension Benefit
Plan, whether or not such unpaid minimum required contribution is waived, that
either individually or in the aggregate could Cause a Material Adverse Effect,
and, to Bluegreen’s Knowledge for any such year, no event has occurred or
circumstance exists that resulted or may result in any unpaid minimum required
contribution as of the last day of the current plan year of any such plan that
either individually or in the aggregate could Cause a Material Adverse Effect;
(C) Bluegreen and each of its Commonly Controlled Affiliates have no outstanding
liability for any undisputed contribution required under any Bluegreen
Multiemployer Plan (as defined below) that either individually or in the
aggregate could Cause a Material Adverse Effect; and (D) Bluegreen and each of
its Commonly Controlled Affiliates have no outstanding liability for any
disputed contribution required under any Bluegreen Multiemployer Plan that
either individually or in the aggregate could Cause a Material Adverse Effect.
As of the Closing Date and as of each Transfer Date, as applicable, to
Bluegreen’s Knowledge (1) neither Bluegreen nor any of its Commonly Controlled
Affiliates has incurred any Withdrawal Liability (as defined below) that either
individually or in the aggregate could Cause a Material Adverse Effect, and (2)
no event has occurred or circumstance exists that could result in any Withdrawal
Liability that either individually or in the aggregate could Cause a Material
Adverse Effect. As of the Closing Date and as of each Transfer Date, as
applicable, to Bluegreen’s Knowledge, neither Bluegreen nor any of its Commonly
Controlled Affiliates has received notification of the reorganization,
termination, partition, or insolvency of any Multiemployer Plan that could
either individually or in the aggregate Cause a Material Adverse Effect. For
purposes of this subsection (a)(xii), “Cause a Material Adverse Effect” means
reasonably be expected to result in a material adverse effect on Bluegreen and
its Commonly Controlled Affiliates in the aggregate; “Commonly Controlled
Affiliates” means those direct or indirect affiliates of Bluegreen that would be
considered a single employer with Bluegreen under Section 414(b), (c), (m), or
(o) of the Code; “Employee Pension Benefit Plan” means an employee pension
benefit plan as such term is defined in Section 3(2) of ERISA that is sponsored,
maintained or contributed to by Bluegreen or any of its Commonly Controlled
Affiliates (other than a Bluegreen Multiemployer Plan); “Multiemployer Plan”
means a multiemployer plan as such term is defined in Section 3(37) of ERISA;
“Bluegreen Multiemployer Plan” means a Multiemployer Plan to which Bluegreen or
any of its Commonly Controlled Affiliates contributes or in which Bluegreen or
any of its Commonly Controlled Affiliates participates; and “Withdrawal
Liability” means liability as determined under ERISA for the complete or partial
withdrawal of Bluegreen or any of its Commonly Controlled Affiliates from a
Multiemployer Plan.



8

 

(xiii)         Taxes. Other than as described on Schedule 5 hereto, as of the
Closing Date, it (i) has filed all tax returns (federal, state and local) which
it reasonably believes are required to be filed and has paid or made adequate
provision in its GAAP financial statements for the payment of all taxes,
assessments and other governmental charges due from it or is contesting any such
tax, assessment or other governmental charge in good faith through appropriate
proceedings, except where the failure to file or pay will not have a material
adverse effect on the rights and interests of the Depositor, (ii) knows of no
basis for any material additional tax assessment for any fiscal year for which
adequate reserves in its GAAP financial statements have not been established and
(iii) intends to pay all such taxes, assessments and governmental charges, if
any, when due.

(xiv)         Place of Business. The principal place of business and chief
executive office where it keeps its records concerning Timeshare Loans will be
4960 Conference Way North, Suite 100, Boca Raton, Florida 33431 (or such other
place specified by it by written notice to the Depositor and the Indenture
Trustee). It is a corporation formed under the laws of the Commonwealth of
Massachusetts.

(xv)           Securities Laws. It is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. No portion of the Timeshare Loan Acquisition
Price for each of the Timeshare Loans will be used by it to acquire any security
in any transaction which is subject to Section 13 or Section 14 of the
Securities Exchange Act of 1934, as amended.

(xvi)         Bluegreen Vacation Club. With respect to the Club Loans:

(A)             The Club Trust Agreement, of which a true and correct copy is
attached hereto as Exhibit B is in full force and effect; and a certified copy
of the Club Trust Agreement has been delivered to the Indenture Trustee together
with all amendments and supplements in respect thereof;

(B)              The arrangement of contractual rights and obligations (duly
established in accordance with the Club Trust Agreement under the laws of the
State of Florida) was established for the purpose of holding and preserving
certain property for the benefit of the Beneficiaries referred to in the Club
Trust Agreement. The Club Trustee has all necessary trust and other
authorizations and powers required to carry out its obligations under the Club
Trust Agreement in the State of Florida and in all other states in which it
holds Resort Interests. The Club is not a corporation or business trust under
the laws of the State of Florida. The Club is not taxable as an association,
corporation or business trust under federal law or the laws of the State of
Florida;



9

 

(C)              The Club Trustee is a corporation duly formed, validly existing
and in good standing under the laws of the State of Florida. As of the Closing
Date, the Club Trustee is qualified to do business as a foreign corporation and
is in good standing under the laws of the state of Tennessee. As of each
Transfer Date, the Club Trustee will be duly qualified to do business as a
foreign corporation and will be in good standing under the laws of each
jurisdiction it is required by law to be. The Club Trustee is not an affiliate
of the Servicer for purposes of Chapter 721, Florida Statutes and is in
compliance with the requirements of such Chapter 721 requiring that it be
independent of the Servicer;

(D)             The Club Trustee has all necessary corporate power to execute
and deliver, and has all necessary corporate power to perform its obligations
under this Agreement, the other Transaction Documents to which it is a party,
the Club Trust Agreement and the Club Management Agreement. The Club Trustee
possesses all requisite franchises, operating rights, licenses, permits,
consents, authorizations, exemptions and orders as are necessary to discharge
its obligations under the Club Trust Agreement;

(E)              The Club Trustee holds all right, title and interest in and to
all of the Timeshare Properties related to the Club Loans solely for the benefit
of the Beneficiaries referred to in, and subject in each case to the provisions
of, the Club Trust Agreement and the other documents and agreements related
thereto. Except with respect to the Mortgages (or a pledge of the Co-op Shares
in connection with Aruba Club Loans), the Club Trustee has not permitted any
such Timeshare Properties to be made subject to any lien or encumbrance;

(F)               There are no actions, suits, proceedings, orders or
injunctions pending against the Club or the Club Trustee, at law or in equity,
or before or by any governmental authority which, if adversely determined, could
reasonably be expected to have a material adverse effect on the Trust Estate or
the Club Trustee’s ability to perform its obligations under the Transaction
Documents;

(G)             Neither the Club nor the Club Trustee has incurred any
indebtedness for borrowed money (directly, by guarantee, or otherwise);

(H)             All ad valorem taxes and other taxes and assessments against the
Club and/or its trust estate have been paid when due and neither the Seller nor
the Club Trustee knows of any basis for any additional taxes or assessments
against any such property. The Club has filed all required tax returns and has
paid all taxes shown to be due and payable on such returns, including all taxes
in respect of sales of Owner Beneficiary Rights (as defined in the Club Trust
Agreement) and Vacation Points, if any;

(I)                The Club and the Club Trustee are in compliance in all
material respects with all applicable laws, statutes, rules and governmental
regulations applicable to it and in compliance with each material instrument,
agreement or document to which it is a party or by which it is bound, including,
without limitation, the Club Trust Agreement;



10

 

(J)                Except as expressly permitted in the Club Trust Agreement,
the Club has maintained the One-to-One Beneficiary to Accommodation Ratio (as
such terms are defined in the Club Trust Agreement);

(K)             Bluegreen Vacation Club, Inc. is a not-for-profit corporation
duly formed, validly existing and in good standing under the laws of the State
of Florida;

(L)              Upon purchase of the Club Loans and related Trust Estate
hereunder, the Depositor is an “Interest Holder Beneficiary” under the Club
Trust Agreement and each of the Club Loans constitutes “Lien Debt”, “Purchase
Money Lien Debt” and “Owner Beneficiary Obligations” under the Club Trust
Agreement; and

(M)            Except as disclosed to the Indenture Trustee in writing or noted
in the Custodian’s Certification, each Mortgage associated with a Deeded Club
Loan and granted by the Club Trustee or the Obligor on the related Deeded Club
Loan, as applicable, has been duly executed, delivered and recorded by or
pursuant to the instructions of the Club Trustee under the Club Trust Agreement
and such Mortgage is valid and binding and effective to create the lien and
security interests in favor of the Indenture Trustee (upon assignment thereof to
the Indenture Trustee). Each of such Mortgages was granted in connection with
the financing of a sale of a Resort Interest.

(b)               The Seller hereby makes the representations and warranties
relating to the Timeshare Loans contained in Schedule I hereto for the benefit
of the Depositor, the Issuer and the Indenture Trustee for the benefit of the
Noteholders as of the Closing Date (only with respect to the Initial Timeshare
Loans) and each Transfer Date (only with respect to each Subsequent Timeshare
Loan or Qualified Substitute Timeshare Loan transferred on such Transfer Date),
as applicable.

(c)                It is understood and agreed that the representations and
warranties set forth in this Section 5 shall survive the sale and contribution
of each Timeshare Loan to the Depositor and any assignment of such Timeshare
Loans by the Depositor and shall continue so long as any such Timeshare Loans
shall remain outstanding or until such time as such Timeshare Loans are
repurchased, purchased or a Qualified Substitute Timeshare Loan is provided
pursuant to Section 6 hereof. The Seller acknowledges that it has been advised
that the Depositor intends to assign all of its right, title and interest in and
to each Timeshare Loan and its rights and remedies under this Agreement to the
Issuer. The Seller agrees that, upon any such assignment, the Depositor and any
of its assignees may enforce directly, without joinder of the Depositor (but
subject to any defense that the Seller may have under this Agreement) all rights
and remedies hereunder.

(d)               With respect to any representations and warranties contained
in Section 5 which are made to the Seller’s Knowledge, if it is discovered that
any representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of a Timeshare Loan or the interests of the
Depositor or any subsequent assignee thereof, then notwithstanding such lack of
Knowledge of the accuracy of such representation and warranty at the time such
representation or warranty was made (without regard to any Knowledge
qualifiers), such inaccuracy shall be deemed a breach of such representation or
warranty for purposes of the repurchase or substitution obligations described in
Sections 6(a)(i) or (ii) hereof.



11

 

SECTION 6.      Repurchases and Substitutions.

(a)                Mandatory Repurchases and Substitutions for Breaches of
Representations and Warranties. Upon the receipt of notice by the Seller from
the Depositor, the Issuer or the Indenture Trustee, of a breach of any of the
representations and warranties in Section 5 hereof (on the date on which such
representation or warranty was made) which materially and adversely affects the
value of a Timeshare Loan or the interests of the Depositor or any subsequent
assignee of the Depositor (including the Issuer and the Indenture Trustee on
behalf of the Noteholders) therein, the Seller shall, within 60 days of receipt
of such notice, cure in all material respects the circumstance or condition
which has caused such representation or warranty to be incorrect or if the
breach relates to a particular Timeshare Loan and is not cured in all material
respects (such Timeshare Loan, a “Defective Timeshare Loan”) either (i)
repurchase such Defective Timeshare Loan at the Repurchase Price, or (ii)
provide one or more Qualified Substitute Timeshare Loans and pay the related
Substitution Shortfall Amount, if any. The Seller acknowledges that the
Depositor shall, pursuant to the Sale Agreement sell Timeshare Loans and rights
and remedies acquired hereunder to the Issuer and that the Issuer shall pledge
such Timeshare Loans and rights to the Indenture Trustee for the benefit of the
Noteholders. The Seller further acknowledges that the Indenture Trustee will be
appointed attorney-in-fact under the Indenture and may enforce the Seller’s
repurchase or substitution obligations if the Seller has not complied with its
repurchase or substitution obligations under this Agreement within the
aforementioned 60-day period.

(b)               Optional Purchases or Substitutions of Club Loans. The
Depositor hereby irrevocably grants to the Seller an option to repurchase or
substitute Original Club Loans it has under the Sale Agreement, the Transfer
Agreement and as described in the following sentence. With respect to any
Original Club Loans for which the related Obligor has elected to effect and the
Seller has agreed to effect an Upgrade, the Seller will (at its option) either
(i) pay the Repurchase Price for such Original Club Loan or (ii) substitute one
or more Qualified Substitute Timeshare Loans for such Original Club Loan and pay
the related Substitution Shortfall Amounts, if any; provided, however, that the
Seller’s option to substitute one or more Qualified Substitute Timeshare Loans
for an Original Club Loan is limited on any date to (x) 12.5% of the Aggregate
Closing Date Collateral Balance less (y) the aggregate Loan Balances of all
Original Club Loans previously substituted by the Seller on prior Transfer Dates
pursuant to this Agreement, the Transfer Agreement and/or the Sale Agreement.
The Seller shall use its best efforts to exercise its substitution option with
respect to Original Club Loans prior to exercise of its repurchase option. To
the extent that the Seller shall elect to substitute Qualified Substitute
Timeshare Loans for an Original Club Loan, the Seller shall use its best efforts
to cause each such Qualified Substitute Timeshare Loan to be, in the following
order of priority, (i) the Upgrade Club Loan related to such Original Club Loan
and (ii) an Upgrade Club Loan unrelated to such Original Club Loan.



12

 

(c)                Optional Purchases or Substitutions of Defaulted Timeshare
Loans. The Depositor hereby irrevocably grants to the Seller an option to
repurchase or substitute Defaulted Timeshare Loans it has under the Sale
Agreement, the Transfer Agreement and as described in the following sentence.
With respect to Defaulted Timeshare Loans on any date, the Seller will have the
option, but not the obligation, to either (i) purchase such Defaulted Timeshare
Loan at the Repurchase Price for such Defaulted Timeshare Loan or (ii)
substitute one or more Qualified Substitute Timeshare Loans for such Defaulted
Timeshare Loan and pay the related Substitution Shortfall Amount, if any;
provided, however, that the Seller’s option to purchase a Defaulted Timeshare
Loan or to substitute one or more Qualified Substitute Timeshare Loans for a
Defaulted Timeshare Loan is limited on any date to the Optional Purchase Limit
and the Optional Substitution Limit, respectively. The Seller may irrevocably
waive its option to purchase or substitute a Defaulted Timeshare Loan by
delivering to the Indenture Trustee a Waiver Letter in the form of Exhibit A
attached hereto.

(d)               Payment of Repurchase Prices and Substitution Shortfall
Amounts. The Seller hereby agrees to remit or cause to be remitted all amounts
in respect of Repurchase Prices and Substitution Shortfall Amounts payable
during the related Due Period in immediately available funds to the Indenture
Trustee to be deposited in the Collection Account on the Business Day
immediately preceding the related Payment Date for such Due Period in accordance
with the provisions of the Indenture. In the event that more than one Timeshare
Loan is replaced pursuant to Sections 6(a), (b) or (c) hereof on any Transfer
Date, the Substitution Shortfall Amounts and the Loan Balances of Qualified
Substitute Timeshare Loans shall be calculated on an aggregate basis for all
substitutions made on such Transfer Date.

(e)                Schedule of Timeshare Loans. The Seller hereby agrees, on
each date on which a Timeshare Loan has been repurchased, purchased or
substituted, to provide or cause to be provided to the Depositor, the Issuer and
the Indenture Trustee with an electronic supplement to Schedule III hereto and
the Schedule of Timeshare Loans reflecting the removal and/or substitution of
Timeshare Loans and subjecting any Qualified Substitute Timeshare Loans to the
provisions of this Agreement.

(f)                Qualified Substitute Timeshare Loans. Pursuant to Section
6(g) hereof, on the related Transfer Date, the Seller hereby agrees to deliver
or to cause the delivery of the Timeshare Loan Files relating to the Qualified
Substitute Timeshare Loans to the Indenture Trustee or to the Custodian, at the
direction of the Indenture Trustee, in accordance with the provisions of the
Indenture and the Custodial Agreement. As of such related Transfer Date, the
Seller does hereby transfer, assign, sell and grant to the Depositor, without
recourse (except as provided in Section 6 and Section 8 hereof), any and all of
the Seller’s right, title and interest in and to (i) each Qualified Substitute
Timeshare Loan conveyed to the Depositor on such Transfer Date, (ii) the
Receivables in respect of the Qualified Substitute Timeshare Loans due after the
related Cut-Off Date, (iii) the related Timeshare Loan Documents (excluding any
rights as developer or declarant under the Timeshare Declaration, the Timeshare
Program Consumer Documents or the Timeshare Program Governing Documents), (iv)
all Related Security in respect of such Qualified Substitute Timeshare Loans and
(v) all income, payments, proceeds and other benefits and rights related to any
of the foregoing (the property in clauses (i)-(v), being the “QSTL Assets”).
Upon such sale, the ownership of each Qualified Substitute Timeshare Loan and
all collections allocable to principal and interest thereon after the related
Cut-Off Date and all other property interests or rights conveyed pursuant to and
referenced in this Section 6(f) shall immediately vest in the Depositor, its
successors and assigns. The Seller shall not take any action inconsistent with
such ownership nor claim any ownership interest in any Qualified Substitute
Timeshare Loan for any purpose whatsoever other than consolidated federal and
state income tax reporting. The Seller agrees that such Qualified Substitute
Timeshare Loans shall be subject to the provisions of this Agreement and shall
thereafter be deemed a “Timeshare Loan” for the purposes of this Agreement.



13

 

(g)               Officer’s Certificate for Qualified Substitute Timeshare
Loans. The Seller shall, on each related Transfer Date, certify or cause to be
certified in writing to the Depositor, the Issuer and the Indenture Trustee that
each new Timeshare Loan meets all the criteria of the definition of “Qualified
Substitute Timeshare Loan” and that (i) the Timeshare Loan Files for such
Qualified Substitute Timeshare Loans have been delivered to the Custodian or
shall be delivered within five Business Days of the applicable Transfer Date,
and (ii) the Timeshare Loan Servicing Files for such Qualified Substitute
Timeshare Loans have been delivered to the Servicer.

(h)               Subsequent Transfer Notices. The Seller shall, on each related
Transfer Date, deliver a Subsequent Transfer Notice in the form attached as
Exhibit N to the Indenture, as specified by Section 4.2 of the Indenture.

(i)                 Release. In connection with any repurchase, purchase or
substitution of one or more Timeshare Loans contemplated by this Section 6, upon
satisfaction of the conditions contained in this Section 6, the Depositor, the
Issuer and the Indenture Trustee shall execute and deliver or shall cause the
execution and delivery of such releases and instruments of transfer or
assignment presented to it by the Seller, in each case without recourse, as
shall be necessary to vest in the Seller or its designee the legal and
beneficial ownership of such Timeshare Loans; provided, however, that with
respect to any release of a Timeshare Loan that is substituted for by one or
more Qualified Substitute Timeshare Loans, the Issuer and the Indenture Trustee
shall not execute and deliver or cause the execution and delivery of such
releases and instruments of transfer or assignment until the Indenture Trustee
and the Servicer receive a Custodian’s Certification for such Qualified
Substitute Timeshare Loan. The Depositor, the Issuer and the Indenture Trustee
shall cause the Custodian to release the related Timeshare Loan Files to the
Seller or its designee and the Servicer to release the related Timeshare Loan
Servicing Files to the Seller or its designee; provided, however, that with
respect to any Timeshare Loan File or Timeshare Loan Servicing File related to a
Timeshare Loan that has been substituted by a Qualified Substitute Timeshare
Loan, the Issuer and the Indenture Trustee shall not cause the Custodian and the
Servicer to release the related Timeshare Loan File and the Timeshare Loan
Servicing File, respectively, until the Indenture Trustee and the Servicer
receive a Custodian’s Certification for such Qualified Substitute Timeshare
Loan.

(j)                 Sole Remedy. It is understood and agreed that the
obligations of the Seller contained in Section 6(a) hereof to cure a breach, or
to repurchase or substitute Defective Timeshare Loans, and the obligation of the
Seller to indemnify pursuant to Section 8 hereof, shall constitute the sole
remedies available to the Depositor or its subsequent assignees for the breaches
of any representation or warranty contained in Section 5 hereof and such
remedies are not intended to and do not constitute “credit recourse” to the
Seller.

SECTION 7.      Additional Covenants of the Seller. The Seller hereby covenants
and agrees with the Depositor as follows:



14

 

(a)                It shall comply with all laws, rules, regulations and orders
applicable to it and its business and properties except where the failure to
comply will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party or under the transactions contemplated hereunder or
thereunder or the validity or enforceability of the Timeshare Loans.

(b)               It shall preserve and maintain its existence (corporate or
otherwise), rights, franchises and privileges in the jurisdiction of its
organization and except where the failure to so preserve and maintain will not
have a material adverse effect on its business or its ability to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party or under the transactions contemplated hereunder or thereunder or the
validity or enforceability of the Timeshare Loans.

(c)                On the Closing Date and each Transfer Date, as applicable, it
shall indicate in its and its Affiliates’ computer files and other records that
each Timeshare Loan has been sold to the Depositor.

(d)               It shall respond to any inquiries with respect to ownership of
a Timeshare Loan by stating that such Timeshare Loan has been sold to the
Depositor and that the Depositor is the owner of such Timeshare Loan.

(e)                On or prior to the Closing Date, it shall file or cause to be
filed, at its own expense, financing statements in favor of the Depositor, and,
if applicable, the Issuer and the Indenture Trustee on behalf of the
Noteholders, with respect to the Timeshare Loans, in the form and manner
reasonably requested by the Depositor or its assigns. The Seller shall deliver
file-stamped copies of such financing statements to the Depositor, the Issuer
and the Indenture Trustee on behalf of the Noteholders.

(f)                It agrees from time to time to, at its expense, promptly
execute and deliver all further instruments and documents, and to take all
further actions, that may be necessary, or that the Depositor, the Issuer or the
Indenture Trustee may reasonably request, to perfect, protect or more fully
evidence the sale and contribution of the Timeshare Loans to the Depositor, or
to enable the Depositor to exercise and enforce its rights and remedies
hereunder or under any Timeshare Loan including, but not limited to, powers of
attorney, UCC financing statements and assignments of mortgage. It hereby
appoints the Depositor, the Issuer and the Indenture Trustee as
attorneys-in-fact, which appointment is coupled with an interest and is
therefore irrevocable, to act on behalf and in the name of the Seller under this
Section 7(f).

(g)               On the Closing Date, the Seller does not have any tradenames,
fictitious names, assumed names or “doing business as” names other than
“Bluegreen Patten Corporation” in North Carolina, “Bluegreen Corporation of
Massachusetts” in Louisiana and “BXG California, Inc.” in California. After the
Closing Date, any change in the legal name of the Seller or the use by it of any
tradename, fictitious name, assumed name or “doing business as” name other than
the foregoing shall be promptly (but no later than ten Business Days) disclosed
to the Depositor and the Indenture Trustee in writing.



15

 

(h)               Upon the discovery or receipt of notice by a Responsible
Officer of the Seller of a breach of any of its representations or warranties
and covenants contained herein, the Seller shall promptly disclose to the
Depositor, the Issuer and the Indenture Trustee, in reasonable detail, the
nature of such breach.

(i)                 Except to the extent of any payments received with respect
to a Credit Card Timeshare Loan, in the event that the Seller shall receive any
payments in respect of a Timeshare Loan after the Closing Date or a Transfer
Date, as applicable, the Seller shall, within two Business Days of receipt,
transfer or cause to be transferred, such payments to the Lockbox Account.
Payments received by the Seller with respect to Credit Card Timeshare Loans,
without regard to any discount fees, shall be transferred to the Lockbox Account
within five Business Days.

(j)                 The Seller will keep its principal place of business and
chief executive office and the office where it keeps its records concerning the
Timeshare Loans at the address of Bluegreen listed herein and shall notify the
parties hereto of any change to the same at least 30 days prior thereto.

(k)               In the event that the Seller or the Depositor or any assignee
of the Depositor receives actual notice of any transfer taxes arising out of the
transfer, assignment and conveyance of a Timeshare Loan to the Depositor, on
written demand by the Depositor, or upon the Seller otherwise being given notice
thereof, the Seller shall pay, and otherwise indemnify and hold the Depositor,
or any subsequent assignee, harmless, on an after-tax basis, from and against
any and all such transfer taxes.

(l)                 The Seller authorizes the Depositor, the Issuer and the
Indenture Trustee to file continuation statements, and amendments thereto,
relating to the Timeshare Loans and all payments made with regard to the related
Timeshare Loans without the signature of the Seller where permitted by law. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. The Depositor confirms that it is
not its present intention to file a photocopy or other reproduction of this
Agreement as a financing statement, but reserves the right to do so if, in its
good faith determination, there is at such time no reasonable alternative
remaining to it.

SECTION 8.      Indemnification.

(a)                The Seller agrees to indemnify the Depositor, the Issuer, the
Indenture Trustee, the Noteholders and the Initial Purchaser (collectively, the
“Indemnified Parties”) against any and all claims, losses, liabilities,
(including reasonable legal fees and related costs) that the Depositor, the
Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser may
sustain directly related to any breach of the representations and warranties of
the Seller under Section 5 hereof (the “Indemnified Amounts”) excluding, however
(i) Indemnified Amounts to the extent resulting from the gross negligence or
willful misconduct on the part of such Indemnified Party; (ii) any recourse for
any uncollectible Timeshare Loan not related to a breach of representation or
warranty; (iii) recourse to the Seller for a Defective Timeshare Loan so long as
the same is cured, substituted or repurchased pursuant to Section 6 hereof, (iv)
income, franchise or similar taxes by such Indemnified Party arising out of or
as a result of this Agreement or the transfer of the Timeshare Loans; (v)
Indemnified Amounts attributable to any violation by an Indemnified Party of any
Requirement of Law related to an Indemnified Party; or (vi) the operation or
administration of the Indemnified Party generally and not related to the
enforcement of this Agreement. The Seller shall (A) promptly notify the
Depositor and the Indenture Trustee if a claim is made by a third party with
respect to this Agreement or the Timeshare Loans, and relating to (i) the
failure by the Seller to perform its duties in accordance with the terms of this
Agreement or (ii) a breach of the Seller’s representations, covenants and
warranties contained in this Agreement, (B) assume (with the consent of the
Depositor, the Issuer, the Indenture Trustee, the Noteholders or the Initial
Purchaser, as applicable, which consent shall not be unreasonably withheld) the
defense of any such claim and (C) pay all expenses in connection therewith,
including reasonable legal counsel fees and promptly pay, discharge and satisfy
any judgment, order or decree which may be entered against it or the Depositor,
the Issuer, the Indenture Trustee, the Noteholders or the Initial Purchaser in
respect of such claim. If the Seller shall have made any indemnity payment
pursuant to this Section 8 and the recipient thereafter collects from another
Person any amount relating to the matters covered by the foregoing indemnity,
the recipient shall promptly repay such amount to the Seller.



16

 

(b)               The obligations of the Seller under this Section 8 to
indemnify the Depositor, the Issuer, the Indenture Trustee, the Noteholders and
the Initial Purchaser shall survive the termination of this Agreement and
continue until the Notes are paid in full or otherwise released or discharged.

SECTION 9.      No Proceedings. The Seller hereby agrees that it will not,
directly or indirectly, institute, or cause to be instituted, or join any Person
in instituting, against the Depositor or any Association, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law so long as
there shall not have elapsed one year plus one day since the latest maturing
Notes issued by the Issuer.

SECTION 10.  Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
telecommunicated, or delivered as to each party hereto, at its address set forth
below or at such other address as shall be designated by such party in a written
notice to the other parties hereto. All such notices and communications shall
not be effective until received by the party to whom such notice or
communication is addressed.

Seller

Bluegreen Corporation
4960 Conference Way North, Suite 100
Boca Raton, Florida 33431
Attention: Anthony M. Puleo, Senior Vice President, CFO & Treasurer
Fax: (561) 912-8123

 

17

 

Depositor

BRFC 2012-A LLC
4950 Communication Avenue, Suite 900
Boca Raton, Florida 33431
Attention: Allan J. Herz, President & Assistant Treasurer
Fax: (561) 443-8743

SECTION 11.  No Waiver; Remedies. No failure on the part of the Seller, the
Depositor or any assignee thereof to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any other remedies provided by law.

SECTION 12.  Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Depositor and its respective successors and
assigns. Any assignee of the Depositor shall be an express third party
beneficiary of this Agreement, entitled to directly enforce this Agreement. The
Seller may not assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the Depositor and any
assignee thereof. The Depositor may, and intends to, assign all of its rights
hereunder to the Issuer and the Seller consents to any such assignment. This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until its termination; provided, however, that the rights and remedies with
respect to any breach of any representation and warranty made by the Seller
pursuant to Section 5 and the repurchase or substitution and indemnification
obligations shall be continuing and shall survive any termination of this
Agreement but such rights and remedies may be enforced only by the Depositor,
the Issuer and the Indenture Trustee.

SECTION 13.  Amendments; Consents and Waivers. No modification, amendment or
waiver of, or with respect to, any provision of this Agreement, and all other
agreements, instruments and documents delivered thereto, nor consent to any
departure by the Seller from any of the terms or conditions thereof shall be
effective unless it shall be in writing and signed by each of the parties
hereto, the written consent of the Indenture Trustee on behalf of the
Noteholders is given and confirmation from the Rating Agency that such action
will not result in a downgrade, withdrawal or qualification of any rating
assigned to a Class of Notes is received. The Seller shall provide the Indenture
Trustee and the Rating Agency with such proposed modifications, amendments or
waivers. Any waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No consent to or demand by the Seller in
any case shall, in itself, entitle it to any other consent or further notice or
demand in similar or other circumstances. The Seller acknowledges that in
connection with the intended assignment by the Depositor of all of its right,
title and interest in and to each Timeshare Loan to the Issuer, the Issuer
intends to issue the Notes, the proceeds of which will be used by the Issuer to
purchase the Timeshare Loans from the Depositor under the terms of the Sale
Agreement.



18

 

SECTION 14.  Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation, shall not in any way be
affected or impaired thereby in any other jurisdiction. Without limiting the
generality of the foregoing, in the event that a Governmental Authority
determines that the Depositor may not purchase or acquire Timeshare Loans, the
transactions evidenced hereby shall constitute a loan and not a purchase and
sale and contribution to capital, notwithstanding the otherwise applicable
intent of the parties hereto, and the Seller shall be deemed to have granted to
the Depositor as of the date hereof, a first priority perfected security
interest in all of the Seller’s right, title and interest in, to and under such
Timeshare Loans and the related property as described in Section 2 hereof.

SECTION 15.  GOVERNING LAW; CONSENT TO JURISDICTION.

(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK.

(B) THE PARTIES TO THIS AGREEMENT HEREBY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY AND EACH
PARTY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL DIRECTED TO its aDDRESS
SET FORTH IN secTION 10 HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S. MAILS,
POSTAGE PREPAID. THE PARTIES HERETO EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER AND
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION 15 SHALL AFFECT THE RIGHT OF
THE parties to this agreement TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF ANY OF THEM TO BRING ANY ACTION OR
PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 16.  WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.



19

 

SECTION 17.  Heading. The headings herein are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

SECTION 18.  Execution in Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and both of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart hereof.

 

[Remainder of Page Intentionally Left Blank]

 



20

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BRFC 2012-A LLC, as Depositor

 

By: /s/                                                       
Name: Allan J. Herz
Title: President and Assistant Treasurer

BLUEGREEN CORPORATION, as Seller

 

By: /s/                                                       
Name: Anthony M. Puleo
Title: Senior Vice President, CFO and Treasurer

Agreed and acknowledged as to
the last paragraph of Section 3
herein only:

BLUEGREEN VACATION CLUB TRUST

By: Vacation Trust, Inc., individually and as Club Trustee

 

By: /s/                                                       
Name: Tonya Wardak
Title: Vice President, Treasurer and Secretary

 

 

 

Schedule I

Representations and Warranties of the Seller Regarding the Timeshare Loans

With respect to each Timeshare Loan, as of the Closing Date or the related
Transfer Date, as applicable:

(a)other than certain 50/50 Loans, payments due under such Timeshare Loan are
fully-amortizing and payable in level monthly installments;

(b)the payment obligations under such Timeshare Loan bear a fixed rate of
interest;

(c)the Obligor thereunder has made a down payment by cash, check, credit card or
otherwise of at least 10% of the actual purchase price (including closing costs)
of the related Timeshare Property (which down payment may, (i) in the case of
Upgrade Club Loans, be represented in whole or in part by the down payment made
and principal payments paid in respect of the related Original Club Loan, (ii)
in the case of a Sampler Converted Loan, be represented in whole or in part by
the principal payments and down payment made on the related Sampler Loan since
its date of origination, and (iii) in the case of an Upgrade or any Sampler
Conversion, be represented in whole or in part by the amount paid where the
Obligor has paid in full at the point of sale for the original Timeshare
Property or Sampler Membership, as applicable) and no part of such payment has
been made or loaned to the Obligor by Bluegreen, the Seller or an Affiliate
thereof;

(d)such Timeshare Loan is not a Defaulted Timeshare Loan and as of the related
Cut-Off Date, no principal or interest due with respect to such Timeshare Loan
is more than 30 days delinquent;

(e)the Obligor related to such Timeshare Loan is not an Affiliate of Bluegreen
or any Subsidiary; provided, that solely for the purposes of this
representation, a relative of an employee and employees of Bluegreen or any
Subsidiary (or any of its Affiliates) shall not be deemed to be an “Affiliate”;

(f)immediately prior to the conveyance of such Timeshare Loan to the Depositor,
the Seller will own full legal and equitable title to such Timeshare Loan, and
the Timeshare Loan (and the related Timeshare Property) is free and clear of
adverse claims, liens and encumbrances and is not subject to claims of
rescission, invalidity, unenforceability, illegality, defense, offset,
abatement, diminution, recoupment, counterclaim or participation or ownership
interest in favor of any other Person;

(g)such Timeshare Loan (other than an Aruba Club Loan) is secured directly by a
first priority Mortgage on the related purchased Timeshare Property;



I-1

 

(h)with respect to each Deeded Club Loan, the Timeshare Property mortgaged by or
at the direction of the related Obligor constitutes a fractional fee simple
timeshare interest in real property at the related Resort or an undivided
interest in a Resort (or a phase thereof) associated with a Unit that entitles
the holder of the interest to the use of a specific property for a specified
number of days each year or every other year, subject to the rules of the
Bluegreen Vacation Club; the related Mortgage has been delivered for filing and
recordation with all appropriate governmental authorities in all jurisdictions
in which such Mortgage is required to be filed and recorded to create a valid,
binding and enforceable first Lien on the related Timeshare Property and such
Mortgage creates a valid, binding and enforceable first Lien on the related
Timeshare Property, subject only to Permitted Liens; and the Seller is in
compliance with any Permitted Lien respecting the right to the use of such
Timeshare Property; the Assignment of Mortgage and each related endorsement of
the related Mortgage Note constitutes a duly executed, legal, valid, binding and
enforceable assignment or endorsement, as the case may be, of such related
Mortgage and related Mortgage Note, and all monies due or to become due
thereunder, and all proceeds thereof;

(i)with respect to the Obligor related to such Timeshare Loan and the related
Timeshare Property purchased by such Obligor, there is only one original
Mortgage and Mortgage Note, in the case of a Deeded Club Loan, and, only one
Owner Beneficiary Agreement, in the case of an Aruba Club Loan; all parties to
the related Mortgage and the related Mortgage Note (and, in the case of an Aruba
Club Loan, Owner Beneficiary Agreement) had legal capacity to enter into such
Timeshare Loan Documents and to execute and deliver such related Timeshare Loan
Documents, and such related Timeshare Loan Documents have been duly and properly
executed by such parties; any amendments to such related Timeshare Loan
Documents required as a result of any mergers involving the Seller or its
predecessors, to maintain the rights of the Seller or its predecessors
thereunder as a mortgagee (or a Seller, in the case of an Aruba Club Loan) have
been completed;

(j)at the time of origination of such Timeshare Loan, the applicable Originator
had full power and authority to originate such Timeshare Loan and the Obligor or
the Club Trustee had good and indefeasible fee title or good and marketable fee
simple title, or, in the case of an Aruba Club Loan, a cooperative interest, as
applicable, to the Timeshare Property related to such Timeshare Loan, free and
clear of all Liens, except for Permitted Liens;

(k)the Mortgage (or, in the case of an Aruba Club Loan, the related Owner
Beneficiary Agreement) related to such Timeshare Loan contains customary and
enforceable provisions so as to render the rights and remedies of the holder
thereof adequate for the realization against the related Timeshare Property of
the benefits of the security interests or lender’s contractual rights intended
to be provided thereby, including (a) if the Mortgage is a deed of trust, by
trustee’s sale, including power of sale, (b) otherwise by judicial foreclosure
or power of sale and/or (c) termination of the contract, retention of Obligor
deposits and payments towards the related Timeshare Loan by the Originator or
the lender, as the case may be, and expulsion from the Club; in the case of the
Deeded Club Loans, there is no exemption available to the related Obligor which
would interfere with the mortgagee’s right to sell at a trustee’s sale or power
of sale or right to foreclose such related Mortgage, as applicable;



I-2

 

(l)any Mortgage Note related to such Timeshare Loan is not and has not been
secured by any collateral except the Lien of the related Mortgage;

(m)if a Mortgage secures such Timeshare Loan, the title to the related Timeshare
Property is insured (or a binding commitment, which may be a master commitment
referencing one or more Mortgages, for title insurance, not subject to any
conditions other than standard conditions applicable to all binding commitments,
has been issued) under a mortgagee title insurance policy (which may consist of
one master policy referencing one or more such Mortgages) issued by a title
insurer qualified to do business in the jurisdiction where the related Timeshare
Property is located in a form generally acceptable to prudent originators of
similar mortgage loans, insuring the Seller or its predecessor and its
successors and assigns, as to the first priority mortgage Lien of the related
Mortgage in an amount equal to the original outstanding Loan Balance of such
Timeshare Loan, and otherwise in form and substance acceptable to the Indenture
Trustee; the Club Originator and its assignees is a named insured of such
mortgagee’s title insurance policy; such mortgagee’s title insurance policy is
in full force and effect; no claims have been made under such mortgagee’s title
insurance policy and no prior holder of such Timeshare Loan has done or omitted
to do anything which would impair the coverage of such mortgagee’s title
insurance policy; no premiums for such mortgagee’s title insurance policy,
endorsements and all special endorsements are past due;

(n)the Seller has not taken (or omitted to take), and has no notice that the
Obligor related to such Timeshare Loan has taken (or omitted to take), any
action that would impair or invalidate the coverage provided by any hazard,
title or other insurance policy on the related Timeshare Property;

(o)all applicable intangible taxes and documentary stamp taxes have been paid on
such Timeshare Loan;

(p)the proceeds of such Timeshare Loan have been fully disbursed, there is no
obligation to make future advances or to lend additional funds under the
applicable Originator’s commitment or the documents and instruments evidencing
or securing such Timeshare Loan and no such advances or loans have been made
since the origination of such Timeshare Loan;

(q)the terms of each Timeshare Loan Document related to such Timeshare Loan have
not been impaired, waived, altered or modified in any respect, except (x) by
written instruments which are part of the related Timeshare Loan Documents or
(y) in accordance with the Credit Policy in effect at the time of origination,
the Collection Policy or the Servicing Standard (provided that no Timeshare Loan
has been impaired, waived, altered, or modified in any respect more than once).
No other instrument has been executed or agreed to which would effect any such
impairment, waiver, alteration or modification; the Obligor has not been
released from liability on or with respect to such Timeshare Loan, in whole or
in part; if required by law or prudent originators of similar loans in the
jurisdiction where the related Timeshare Property is located, all waivers,
alterations and modifications have been filed and/or recorded in all places
necessary to perfect, maintain and continue a valid first priority Lien of the
related Mortgage, subject only to Permitted Liens;



I-3

 

(r)other than if it is an Aruba Club Loan, such Timeshare Loan is principally
and directly secured by an interest in real property;

(s)such Timeshare Loan was originated by one of the Seller’s Affiliates in the
normal course of its business; was originated and underwritten in accordance
with its underwriting guidelines and the Credit Policy in effect at the time of
origination; and to the Seller’s Knowledge, the origination, servicing and
collection practices used by the Seller’s Affiliates with respect to such
Timeshare Loan have been in all respects, legal, proper, prudent and customary;

(t)such Timeshare Loan is assignable to and by the obligee and its successors
and assigns and the related Timeshare Property is assignable upon liquidation of
the related Timeshare Loan, without the consent of any other Person (including
any Association, condominium association, homeowners’ or timeshare association);

(u)the Mortgage related to such Timeshare Loan is and will be prior to any Lien
on, or other interests relating to, the related Timeshare Property;

(v)to the Seller’s Knowledge, there are no delinquent or unpaid taxes, ground
rents (if any), water charges, sewer rents or assessments outstanding with
respect to any of the Timeshare Properties, nor any other outstanding Liens or
charges affecting the Timeshare Properties related to such Timeshare Loan that
would affect the Lien of the related Mortgage or otherwise materially affect the
interests of the Indenture Trustee on behalf of the Noteholders in such
Timeshare Loan;

(w)other than with respect to delinquent payments of principal or interest 30 or
fewer days past due as of the Cut-Off Date, there is no default, breach,
violation or event of acceleration existing under the Mortgage, the related
Mortgage Note or any other document or instrument evidencing, guaranteeing,
insuring or otherwise securing such related Timeshare Loan, and no event which,
with the lapse of time or with notice and the expiration of any grace or cure
period, would constitute a material default, breach, violation or event of
acceleration thereunder; and the Seller has not waived any such material
default, breach, violation or event of acceleration under the Owner Beneficiary
Agreement, Mortgage, the Mortgage Note or any such other document or instrument,
as applicable;



I-4

 

(x)neither the Obligor related to such Timeshare Loan nor any other Person has
the right, by statute, contract or otherwise, to seek the partition of the
related Timeshare Property;

(y)such Timeshare Loan has not been satisfied, canceled, rescinded or
subordinated, in whole or in part; no portion of the related Timeshare Property
has been released from the Lien of the related Mortgage, in whole or in part; no
instrument has been executed that would effect any such satisfaction,
cancellation, rescission, subordination or release; the terms of the related
Mortgage do not provide for a release of any portion of the related Timeshare
Property from the Lien of the related Mortgage except upon the payment of such
Timeshare Loan in full;

(z)the Seller and any of its Affiliates and, to the Seller’s Knowledge, each
other party which has had an interest in such Timeshare Loan is (or, during the
period in which such party held and disposed of such interest, was) in
compliance with any and all applicable filing, licensing and “doing business”
requirements of the laws of the state wherein the related Timeshare Property is
located to the extent necessary to permit the Seller to maintain or defend
actions or proceedings with respect to such Timeshare Loan in all appropriate
forums in such state without any further act on the part of any such party;

(aa)there is no current obligation on the part of any other person (including
any buy down arrangement) to make payments on behalf of the Obligor in respect
of such Timeshare Loan;

(bb)the Associations related to such Timeshare Loan were duly organized and are
validly existing; a manager (the “Manager”) manages such Resort and performs
services for the Associations, pursuant to an agreement between the Manager and
the respective Associations, such contract being in full force and effect; to
the Seller’s Knowledge the Manager and the Associations have performed in all
material respects all obligations under such agreement and are not in default
under such agreement;

(cc)in the case of Bluegreen Club Resorts (other than La Cabana Resort) and to
the Seller’s Knowledge with respect to the Non-Bluegreen Club Resorts, La Cabana
Resort, (i) the Resort related to such Timeshare Loan is insured in the event of
fire, earthquake, or other casualty for the full replacement value thereof, and
in the event that the related Timeshare Property should suffer any loss covered
by casualty or other insurance, upon receipt of any insurance proceeds, the
Associations at the Resorts are required, during the time such Resort is covered
by such insurance, under the applicable governing instruments either to repair
or rebuild the portions of the Resort in which the related Timeshare Property is
located or to pay such proceeds as their interests may appear to the holders of
any related Mortgage secured by the Timeshare Property located at such Resort;
(ii) the related Resort, if located in a designated flood plain, maintains flood
insurance in an amount not less than the maximum level available (without regard
to reasonable deductibles) under the National Flood Insurance Act of 1968, as
amended or any applicable laws; (iii) the related Resort has business
interruption insurance and general liability insurance in such amounts generally
acceptable in the industry; and (iv) the related Resort’s insurance policies are
in full force and effect with a generally acceptable insurance carrier;



I-5

 

(dd)the obligee of the Mortgage related to such Timeshare Loan, and its
successors and assigns, has the right to receive and direct the application of
insurance and condemnation proceeds received in respect of the related Timeshare
Property, except where the related condominium declarations, timeshare
declarations, the Club Trust Agreement or applicable state law provide that
insurance and condemnation proceeds be applied to restoration or replacement of
the improvements or acquisition of similar improvements, as the case may be;

(ee)each rescission period applicable to such Timeshare Loan has expired;

(ff)no selection procedures were intentionally utilized by the Seller in
selecting such Timeshare Loan which the Seller knew were materially adverse to
the Depositor, the Indenture Trustee or the Noteholders;

(gg)except as set forth in Schedule II hereto, the Units related to such
Timeshare Loan in the related Resort have been completed in all material
respects as required by applicable state and local laws, free of all defects
that could give rise to any claims by the related Obligors under home warranties
or applicable laws or regulations, whether or not such claims would create valid
offset rights under the law of the State in which the Resort is located; to the
extent required by applicable law, valid certificates of occupancy for such
Units have been issued and are currently outstanding; the Seller or any of its
Affiliates have complied in all material respects with all obligations and
duties incumbent upon the developers under the related timeshare declaration
(each a “Declaration”), as applicable, or similar applicable documents for the
related Resort; no practice, procedure or policy employed by the related
Association in the conduct of its business violates any law, regulation,
judgment or agreement, including, without limitation, those relating to zoning,
building, use and occupancy, fire, health, sanitation, air pollution,
ecological, environmental and toxic wastes, applicable to such Association
which, if enforced, would reasonably be expected to (a) have a material adverse
impact on such Association or the ability of such Association to do business,
(b) have a material adverse impact on the financial condition of such
Association, or (c) constitute grounds for the revocation of any license,
charter, permit or registration which is material to the conduct of the business
of such Association; the related Resort and the present use thereof does not
violate any applicable environmental, zoning or building laws, ordinances, rules
or regulations of any governmental authority, or any covenants or restrictions
of record, so as to materially adversely affect the value or use of such Resort
or the performance by the related Association of its obligations pursuant to and
as contemplated by the terms and provisions of the related Declaration; there is
no condition presently existing, and to the Seller’s Knowledge, no event has
occurred or failed to occur prior to the date hereof, concerning the related
Resort relating to any hazardous or toxic materials or condition, asbestos or
other environmental or similar matters which would reasonably be expected to
materially and adversely affect the present use of such Resort or the financial
condition or business operations of the related Association, or the value of the
Notes;



I-6

 

(hh)except if such Timeshare Loan is listed on Schedule II hereto, the original
Loan Balance of such Timeshare Loan does not exceed $50,000;

(ii)payments with respect to such Timeshare Loan are to be in legal tender of
the United States;

(jj)all monthly payments (as applicable) made with respect to such Timeshare
Loan have been made by the Obligor and not by the Seller or any Affiliate of the
Seller on the Obligor’s behalf;

(kk)such Timeshare Loan relates to a Resort;

(ll)such Timeshare Loan constitutes either “chattel paper”, a “general
intangible” or an “instrument” as defined in the UCC as in effect in all
applicable jurisdictions;

(mm)the sale, transfer and assignment of such Timeshare Loan and the Related
Security does not contravene or conflict with any law, rule or regulation or any
contractual or other restriction, limitation or encumbrance, and the sale,
transfer and assignment of such Timeshare Loan and the Related Security do not
require the consent of the Obligor;

(nn)such Timeshare Loan, the Related Security, related Assignment of Mortgage,
related Mortgage, related Mortgage Note, related Owner Beneficiary Agreement
(each as applicable) and each other related Timeshare Loan Document are in full
force and effect, constitute the legal, valid and binding obligation of the
Obligor thereof enforceable against such Obligor in accordance with its terms
subject to the effect of bankruptcy, fraudulent conveyance or transfer,
insolvency, reorganization, assignment, liquidation, conservatorship or
moratorium, and is not subject to any dispute, offset, counterclaim or defense
whatsoever;

(oo)such Timeshare Loan relates to a Completed Unit; such Timeshare Loan and the
Related Security do not, and the origination of each Timeshare Loan did not,
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, retail installment sales, truth in lending, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party thereto has been or is in violation of any such law, rule or
regulation in any material respect if such violation would impair the
collectibility of such Timeshare Loan and the Related Security; no Timeshare
Loan was originated in, or is subject to the laws of, any jurisdiction under
which the sale, transfer, conveyance or assignment of such Timeshare Loan would
be unlawful, void or voidable;



I-7

 

(pp)to the Seller’s Knowledge, (i) no bankruptcy is currently existing with
respect to the Obligor related to such Timeshare Loan, (ii) such Obligor is not
insolvent and (iii) such Obligor is not an Affiliate of the Seller;

(qq)except if such Timeshare Loan is listed on Schedule II hereto, such
Timeshare Loan shall not have a Timeshare Loan Rate less than 6% per annum;

(rr)except in the case of certain 50/50 Loans or an Upgrade Club Loan, the
Obligor related to such Timeshare Loan has made at least one required payment
with respect to the Timeshare Loan (not including any down payment);

(ss)if a Resort (other than La Cabana Resort) is subject to a construction loan,
the construction lender shall have signed and delivered a non-disturbance
agreement (which may be contained in such lender’s mortgage) pursuant to which
such construction lender agrees not to foreclose on any Timeshare Properties
relating to such Timeshare Loan or by the terms of the construction loan, the
related Timeshare Property has been released from the lien created thereby which
have been sold pursuant to this Agreement;

(tt)except as set forth in Schedule II hereto, the Timeshare Properties and the
Resorts related to such Timeshare Loan are free of material damage and waste and
are in good repair, ordinary wear and tear excepted, and fully operational,
subject to renovations for improvements from time to time; there is no
proceeding pending or threatened for the total or partial condemnation of or
affecting any Timeshare Property or taking of the Timeshare Property by eminent
domain; the Timeshare Properties and the Resorts in which the Timeshare
Properties are located are lawfully used and occupied under applicable law by
the owner thereof;

(uu)except as set forth in Schedule II hereto, the portions of the Resorts in
which the Timeshare Properties are located which represent the common facilities
are free of material damage and waste and are in good repair and condition,
ordinary wear and tear excepted, subject to renovations for improvements from
time to time;

(vv)no foreclosure or similar proceedings have been instituted and are
continuing with respect to such Timeshare Loan or the related Timeshare
Property;

(ww)if such Timeshare Loan is an Aruba Club Loan, Bluegreen shall own, directly
or indirectly, 100% of the economic and voting interests of the Aruba
Originator.;

(xx)such Timeshare Loan does not have an original term to maturity in excess of
120 months;

(yy)to the Seller’s Knowledge, the capital reserves and maintenance fee levels
of the Associations of the Resorts related to such Timeshare Loan are adequate
in light of the operating requirements of such Associations;

(zz)except as required by law, such Timeshare Loan may not be assumed without
the consent of the obligee;



I-8

 

(aaa)for each Club Loan, the Obligor under such Timeshare Loan does not have its
rights under the Club Trust Agreement suspended;

(bbb)the payments under such Timeshare Loan are not subject to withholding taxes
imposed by any foreign governments;

(ccc)each entry with respect to such Timeshare Loan as set forth on Schedule II
and Schedule III hereof is true and correct. If such Timeshare Loan is a
Qualified Substitute Timeshare Loan, each entry with respect to such Qualified
Substitute Timeshare Loan as set forth on Schedule II and Schedule III hereof,
as revised, is true and correct;

(ddd)if such Timeshare Loan relates to a Timeshare Property located in Aruba, a
notice has been mailed or will be mailed within 30 days of the Closing Date or
the related Transfer Date, as applicable, to the related Obligor indicating that
such Timeshare Loan has been transferred to the Depositor and has ultimately
been transferred to the Issuer and pledged to the Indenture Trustee for the
benefit of the Noteholders;

(eee)no broker is, or will be, entitled to any commission or compensation in
connection with the transfer of such Timeshare Loans hereunder;

(fff)if the Obligor related to such Timeshare Loan is paying its scheduled
payments by pre-authorized debit or charge, such Obligor has executed an ACH
Form substantially in the form attached hereto as Exhibit C;

(ggg)if such Timeshare Loan is a Subsequent Timeshare Loan when such Timeshare
Loan is aggregated with all Timeshare Loans sold to the Depositor pursuant to
this Agreement, it satisfies the criteria for Subsequent Timeshare Loans
specified in Section 4.3 of the Indenture;

(hhh)if such Timeshare Loan is a 50/50 Loan, the related Obligor has made a
downpayment of at least 50%, the balance of the 50/50 Loan is due no later than
the one year anniversary of the origination date of such 50/50 Loan and the
coupon rate is at least 8.25% per annum;

(iii)if such Timeshare Loan relates to a Timeshare Property located in the State
of Michigan and was originated prior to Bluegreen obtaining a license under the
Michigan Mortgage Brokers, Lenders and Servicers Licensing Act, Bluegreen shall
have confirmed that the interest rate on such Timeshare Loan is enforceable in
the manner specified as effective in an opinion by Michigan local counsel;

(jjj)if such Timeshare Loan is an Aruba Club Loan, such Timeshare Loan was
originated on or after January 26, 2004; and

(kkk)with respect to such Timeshare Loan, there exists a Timeshare Loan File and
such Timeshare Loan File contains or will contain each item listed in the
definition of Timeshare Loan File with respect to such Timeshare Loan and such
Timeshare Loan File is in the possession of the Custodian, subject to the
Custodian’s exception report pursuant to the Custodial Agreement.

 



I-9

 

Schedule II

 

Exceptions

 

With respect to (gg), (tt) and (uu):

 

1. MountainLoft – MountainLoft resort incurred hail storm damage of
approximately $1.25 million to the exterior of certain buildings in May 2012.
While the Resort has remained open, use of certain units will be limited until
repairs are completed (expected October 2012). Bluegreen expects the net
insurance proceeds will be sufficient to complete the repairs.

 



II-1

 

Schedule III

 

Schedule of Timeshare Loans

 

[Electronic Schedule of Timeshare Loans on file with the Depositor]

 



III-1

 

Schedule 5

 

In 2005, the State of Tennessee Audit Division (the "Division") audited certain
subsidiaries within Bluegreen Resorts for the period from December 1, 2001
through December 31, 2004. On September 23, 2006, the Division issued a notice
of assessment for approximately $656,000 of accommodations tax based on the use
of Bluegreen Vacation Club accommodations by Bluegreen Vacation Club members who
became members through the purchase of non-Tennessee property. Bluegreen
believes the attempt to impose such a tax is contrary to Tennessee law, and has
vigorously opposed, and intends to continue to vigorously oppose, such
assessment by the Division. An informal conference was held in December 2007 to
discuss this matter with representatives of the Division. No formal resolution
of the issue was reached during the conference. By letter dated May 25, 2011,
the Tennessee Department of Revenue issued a decision in which it held that two
of the three types of transactions in question were taxable. The State of
Tennessee Department of Revenue confirmed that Bluegreen had already remitted
the proper amount of sales tax due on one of the two types of taxable
transactions, but has taken the position that Bluegreen owed a total of $0.7
million in taxes and interest based on the second type of transaction. On August
1, 2011, Bluegreen filed suit in the Chancery Court of Davidson County,
Tennessee for the purpose of invalidating and setting aside the tax assessment
made against the Company by the State of Tennessee Department of Revenue.
Discovery matters relative to the litigation are ongoing.

The Office of the Attorney General for the State of Florida (the "AGSF") advised
Bluegreen that it had accumulated a number of consumer complaints since 2004
related to timeshare sales and marketing, and requested that Bluegreen propose a
resolution on a collective basis of any outstanding complaints. The AGSF also
requested that Bluegreen enter into a written agreement. Bluegreen has
determined that many of the identified complaints were previously addressed
and/or resolved. On May 24, 2012, the parties entered into a written agreement
establishing a process for determining consumer eligibility for relief
(including, where applicable, monetary restitution) and providing a timeframe
through August 24, 2012 to resolve identified customer complaints. Bluegreen is
presently fulfilling its obligations and responsibilities under the terms of the
written agreement, and does not believe this matter will have a material effect
on its results of operations, financial condition or on its sales and marketing
activities in Florida.



Schedule 5

 

Bluegreen Southwest One, L.P., ("Southwest"), a subsidiary of Bluegreen, is the
developer of the Mountain Lakes subdivision in Texas. A declaratory judgment
action was filed against Southwest in Texas state court through which the
plaintiffs seek to develop their reserved mineral interests in, on and under the
Mountain Lakes subdivision. The property owners association and some of the
individual landowners have filed cross actions against Bluegreen, Southwest and
individual directors of the property owners association related to the mineral
rights and certain amenities in the subdivision as described below. On January
17, 2007, the court ruled that the restrictions placed on the development that
prohibited oil and gas production and development were invalid and not
enforceable as a matter of law, that such restrictions did not prohibit the
development of the plaintiffs’ prior reserved mineral interests and that
Southwest breached its duty to lease the minerals to third parties for
development. The court further ruled that Southwest was the sole holder of the
right to lease the minerals to third parties. Southwest appealed the trial
court’s ruling. On January 22, 2009, the appellate court reversed the trial
court’s decision and ruled in Southwest’s favor and determined that all
executive rights were owned by Southwest and then transferred to the individual
property owners in connection with the sales of land. All property owner claims
were decided in favor of Southwest. It was also decided that Southwest did not
breach a fiduciary duty to the plaintiffs as an executive rights holder. On May
14, 2009, the plaintiffs filed an appeal with the Texas Supreme Court asking the
Court to reverse the Appellate Court’s decision in favor of Southwest. On August
26, 2011, the Texas Supreme Court issued its opinion affirming in part the
Appellate Court’s decision and reversing it in part. The Supreme Court held that
Southwest did not breach any covenants in the deed, but did breach a duty to the
plaintiffs by filing restrictive covenants in connection with the development of
the property which prohibited mineral development, and that the appropriate
remedy was cancellation of the restrictive covenants. The Supreme Court further
ruled that the plaintiffs have no right of ingress to, or egress from, the
subdivision, and that Southwest did not breach a duty to the plaintiffs by not
leasing the mineral rights. The Supreme Court remanded the case to the trial
court for disposition consistent with its decision. No information is available
as to when the trial court will render its ruling. Separately, as a result of
the Supreme Court’s decision invalidating the restrictive covenants prohibiting
mineral development within the subdivision, certain lot owners within Mountain
Lakes filed a cross-claim against Southwest alleging fraud, negligence and a
violation of deceptive trade practices laws based on a claim that the
invalidation of the restrictive covenants has caused devaluation of their
residential lots and other economic damages. During mediation held in June 2012,
Southwest and the named plaintiffs (Lesley) reached agreement to settle their
disputes with Southwest agreeing to pay Lesley $200,000 for dismissal of their
claims. Similarly, during the same mediation Southwest settled with seven of the
lot owners claiming diminution of lot values for $5,000 collectively. However,
settlement was not reached with the other landowners possessing reserved mineral
rights, nor with the majority of lot owners who filed the cross-claim against
Southwest. Southwest intends to vigorously defend itself with respect to the
pending matter.

Between November 16, 2011 and February 13, 2012, seven purported class action
lawsuits related to Bluegreen’s proposed merger with BFC were filed against
Bluegreen, the members of Bluegreen’s board of directors, BFC and BFC’s
subsidiary formed for the purpose of the merger. As described below, four of
these lawsuits have been consolidated into a single action in Florida. The other
three lawsuits, which were filed in Massachusetts, have been stayed. The
lawsuits seek to enjoin the merger or, if it is completed, to recover relief as
determined by the applicable presiding court to be appropriate. Further
information regarding each of these lawsuits is set forth below. The four
Florida lawsuits have been consolidated into one action. On April 9, 2012, the
plaintiffs filed a consolidated amended class action complaint which alleges
that the individual director defendants breached their fiduciary duties by (i)
agreeing to sell Bluegreen without first taking steps to ensure adequate, fair
and maximum consideration, (ii) engineering a transaction to benefit themselves
and not the shareholders, and (iii) failing to protect the interests of
Bluegreen’s minority shareholders. In the complaint, the plaintiffs also allege
that BFC breached its fiduciary duties to Bluegreen’s minority shareholders and
that the merger subsidiary aided and abetted the alleged breaches of fiduciary
duties by Bluegreen’s directors and BFC. In addition, the complaint includes
allegations relating to claimed violations of Massachusetts law. The complaint
seeks declaratory and injunctive relief, along with damages and attorneys’ fees
and costs. The three Massachusetts lawsuits make substantially the same
allegations and claims as in the Florida cases. The Massachusetts court has
stayed all three actions through January 2013 in favor of the consolidated
action proceeding in Florida.



Schedule 5

 

Exhibit A

Form of Waiver Letter

 

Date:

U.S. Bank National Association, as Indenture Trustee of BXG Receivables Note
Trust 2012-A
60 Livingston Avenue
St. Paul, Minnesota 55107

BXG Receivables Note Trust 2012-A
c/o Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001

Attention:Corporate Trust Services
BXG Receivables Note Trust 2012-A

In accordance with Section 6(c) of that certain Purchase and Contribution
Agreement (the “Purchase Agreement”), dated as of August 15, 2012, by and among
Bluegreen Corporation, a Massachusetts corporation (“Bluegreen” or a “Seller”)
and BRFC 2012-A LLC, a Delaware limited liability company (the “Depositor”), the
undersigned hereby irrevocably waives its option to repurchase and/or substitute
any Defaulted Timeshare Loan listed on Exhibit A attached hereto.

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Purchase Agreement.

In Witness Whereof, the undersigned has caused its name to be signed hereby by
its duly authorized officer, as of the day and year written above.

 

BLUEGREEN CORPORATION

By:__________________________________
Name:
Title:

 



Exhibit A

 

Exhibit A to Form of Waiver Letter

 



Exhibit A

 

Exhibit B

 

Club Trust Agreement

 



Exhibit B

 

Exhibit C

ACH Form

 



Exhibit C

